EXHIBIT 10.4

--------------------------------------------------------------------------------

 

 

 

 

 

AMENDED AND RESTATED

EMPLOYMENT AND NON-COMPETITION AGREEMENT

Between

SUPERIOR ENERGY SERVICES, INC.

and

ROBERT TAYLOR

 

 

 

 

 

--------------------------------------------------------------------------------

 

EMPLOYMENT AND NON-COMPETITION AGREEMENT

 

            This Amended and Restated Employment and Non-Competition Agreement
(this "Agreement") is entered into and effective as of July 15, 2001 between
Superior Energy Services, Inc., a Delaware corporation (the "Company"), and
Robert Taylor ("Executive").

W I T N E S S E T H:

            WHEREAS, the Company and Executive are the parties to that certain
Employment and Non-Competition Agreement dated July 15, 1999 (the "Employment
Agreement"); and

            WHEREAS, the Company recognizes that Executive's contribution to the
growth and success of the Company has been substantial and desires to provide
for the continued employment of Executive by the Company, and Executive desires
to continue to serve the Company on a full-time basis upon the terms and
conditions herein provided; and

            WHEREAS, pursuant to their mutual desires that Employee's employment
by the Company continue, the Company and Executive desire to amend and restate
the Employment Agreement.

             NOW, THEREFORE, in consideration of the premises and of the
respective representations and warranties hereinafter set forth and of the
mutual covenants herein contained, the parties hereto hereby agree to amend and
restate the Employment Agreement in its entirety as follows:

              1.           Employment. The Company hereby agrees to continue to
employ Executive, and Executive hereby agrees to continue to serve the Company,
on the terms and conditions set forth in this Agreement.

              2.            Term.

                           (a)     Executive shall continue to be employed by
the Company as provided in Section 1 and such employment shall continue until
July 31, 2003; provided, however, that on December 31st of each year, commencing
December 31, 2002, the term of Executive's employment under this Agreement shall
be automatically extended for an additional year unless either party hereto
gives written notice of the party's election not to so extend the term on or
before such date.

                            (b)     Following Executive's ceasing, for whatever
reason, to be an employee of the Company, each party shall have the right to
enforce all its rights, and shall be bound by all obligations, that are
continuing rights and obligations under the terms of this Agreement.

              3.           Position and Duties. Executive shall perform such
duties, consistent with Executive's status as an officer of the Company elected
by the Board, as may be prescribed from time to time by the Company's President
and Chief Executive Officer or other officers to whom authority has been
delegated by the President and Chief Executive Officer. Executive also agrees to
serve without additional compensation, if elected or appointed thereto, as an
officer of any of the Company's subsidiaries.

             4.            Compensation and Related Matters.

                           (a)     Salary. The Company shall pay to Executive a
minimum annual base salary of $160,000, payable in equal semi-monthly
installments in accordance with the Company's regular payroll practices for its
principal executives. Executive's base salary will be reviewed annually.

                            (b)     Incentive Bonus. Executive shall be eligible
to earn an annual bonus pursuant to the Company's Management Incentive Plan
based on the Executive's achievement of performance objectives for each year.

                            (c)     Stock Options. Executive shall be eligible
for stock option grants under such option plans as the Company may have in force
from time to time; provided that the grant of options to Executive and their
terms and conditions, if any, are in the sole discretion of the Compensation
Committee of the Board of Directors.

                            (d)     Automobile. The Company shall either provide
a car allowance to Executive or make available to Executive a Company automobile
for Executive's use in the discharge of his duties. The automobile so obtained
by Executive shall be maintained at the expense of the Company in accordance
with the policies and practices of the Company in effect from time to time.

                            (e)     Expenses. Executive shall be entitled to
receive prompt reimbursement for all reasonable and necessary expenses incurred
by Executive in performing services hereunder, including all expenses of travel
and living expenses while away from home on business or at the request of and in
the service of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.

                            (f)     Other Benefits. Executive shall be entitled
to participate in or receive benefits under any employee benefit plan or
arrangement made available by the Company to its executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements. Nothing paid to Executive
under any plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the salary and bonuses payable to
Executive pursuant to this Section 4.

                            (g)     Vacations. Executive shall be excused from
rendering his services during reasonable vacation periods for not more than 15
days per year and during other reasonable temporary absences. Executive shall
also be entitled to all paid holidays and personal days given by the Company to
its executives.

             5.            Termination. Executive's employment hereunder may be
terminated without any breach of this Agreement only under the following
circumstances:

                            (a)     Death. Executive's employment hereunder
shall terminate upon his death.

                            (b)     Disability. If, as a result of Executive's
incapacity due to physical or mental illness, Executive shall have been absent
from his duties hereunder on a full-time basis for a period of 60 consecutive
days, or 120 non-consecutive days within any 365 day period, the Company may
terminate Executive's employment.

                            (c)     Cause. The Company may terminate Executive's
employment hereunder for Cause. For purposes of this Agreement, the Company
shall have "Cause" to terminate Executive's employment hereunder upon: (i)
substantial and continued willful failure by Executive to perform his duties
hereunder which results, or could reasonably be expected to result, in material
harm to the business or reputation of the Company, which failure is not cured
(if curable) by Executive within 15 days after written notice of such failure is
delivered to Executive by the Company; and (ii) the commission by Executive of
any criminal act involving moral turpitude or a felony which results in an
arrest or indictment, or the commission by Executive, based on reasonable proof,
of any act of fraud or embezzlement involving the Company or its customers or
suppliers. For purposes of this Section 5(c), no act, or failure to act, on
Executive's part shall be considered "willful" unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.

                            (d)     By Executive. Executive's employment with
the Company may be terminated pursuant to Section 8.

                            (e)     Notice of Termination. Any termination of
Executive's employment by the Company or by Executive (other than termination
pursuant to Section 5(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 9. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated.

                            (f)     Date of Termination. "Date of Termination"
shall mean if Executive's employment is terminated (i) by his death, the date of
his death, (ii) pursuant to Section 5(b), 30 days after the Notice of
Termination is given (provided that Executive shall not have returned to the
performance of his duties on a full-time basis during such 30 day period), (iii)
pursuant to Section 5(c), the date specified in the Notice of Termination, and
(iv) pursuant to Section 5(d), 30 days after the Notice of Termination is given.

             6.            Compensation Upon Termination.

                            (a)     If Executive's employment is terminated
pursuant to Section 5, the Company shall pay Executive his then current base
salary through the Date of Termination.

                            (b)     If the Executive's employment is terminated
for any reason, he shall be entitled to receive any amounts that are due or
become due under Section 4(e).

                            (c)     If Executive's employment is terminated
pursuant to Section 5(a), 5(b) or 5(d), the Company shall provide continuation
coverage under applicable law with respect to the relevant group medical and
dental insurance benefits to which Executive was entitled immediately prior to
the Notice of Termination.

                            (d)     This Agreement and all rights of Executive
hereunder shall inure to the benefit of and be enforceable by Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Executive should die while any amounts
would still be payable to him under this Agreement if he had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive's devisee, legatee, or other
designee or, if there be no such designee, to Executive's estate.

             7.            Nondisclosure and Noncompetition

                           (a)     Certain Definitions. For purposes of this
Agreement, the following terms shall have the following meanings: 

> >                            (i)     "Confidential Information" means any
> > information, knowledge or data of any nature and in any form (including
> > information that is electronically transmitted or stored on any form of
> > magnetic or electronic storage media) relating to the past, current or
> > prospective business or operations of the Company and its subsidiaries, that
> > at the time or times concerned is not generally known to persons engaged in
> > businesses similar to those conducted or contemplated by the Company and its
> > subsidiaries (other than information known by such persons through a
> > violation of an obligation of confidentiality to the Company), whether
> > produced by the Company and its subsidiaries or any of their consultants,
> > agents or independent contractors or by Executive, and whether or not marked
> > confidential, including without limitation information relating to the
> > Company's or its subsidiaries' products and services, business plans,
> > business acquisitions, processes, product or service research and
> > development methods or techniques, training methods and other operational
> > methods or techniques, quality assurance procedures or standards, operating
> > procedures, files, plans, specifications, proposals, drawings, charts,
> > graphs, support data, trade secrets, supplier lists, supplier information,
> > purchasing methods or practices, distribution and selling activities,
> > consultants' reports, marketing and engineering or other technical studies,
> > maintenance records, employment or personnel data, marketing data,
> > strategies or techniques, financial reports, budgets, projections, cost
> > analyses, price lists and analyses, employee lists, customer lists, customer
> > source lists, proprietary computer software, and internal notes and
> > memoranda relating to any of the foregoing.
> > 
> >                             (ii)     "Company's Business" includes providing
> > services in connection with the plugging and abandonment of oil and gas
> > wells, providing wireline services, chartering and operating lift boats and
> > other marine service vessels, renting specialized tools and equipment used
> > in oil and gas drilling and production, providing workover services on oil
> > and gas wells, providing oil spill containment services, and renting
> > equipment and/or tools used in fishing operations.

                            (b)     Nondisclosure of Confidential Information.
Executive shall hold in a fiduciary capacity for the benefit of the Company all
Confidential Information which shall have been obtained by Executive during
Executive's employment by the Company and shall use such Confidential
Information solely within the scope of his employment with and for the exclusive
benefit of the Company. At the end of the employment term, Executive agrees
(i) not to communicate, divulge or make available to any person or entity (other
than the Company) any such Confidential Information, except upon the prior
written authorization of the Company or as may be required by law or legal
process, and (ii) to deliver promptly to the Company any Confidential
Information in his possession, including any duplicates thereof and any notes or
other records Executive has prepared with respect thereto. In the event that the
provisions of any applicable law or the order of any court would require
Executive to disclose or otherwise make available any Confidential Information
then Executive shall give the Company prompt prior written notice of such
required disclosure and an opportunity to contest the requirement of such
disclosure or apply for a protective order with respect to such Confidential
Information by appropriate proceedings.

                            (c)     Limited Covenant Not to Compete. During the
term of Executive's employment under this Agreement and for a period of two
years thereafter, Executive agrees that: 

> >                            (i)     Executive shall not, directly or
> > indirectly, for himself or others, own, manage, operate, control, be
> > employed by, engage or participate in, allow his skill, knowledge,
> > experience or reputation to be used by, or otherwise be connected in any
> > manner with the ownership, management, operation or control of, any company
> > or other business enterprise engaged in any aspect of the Company's
> > Business, within any parish (or any adjacent offshore areas) of the State of
> > Louisiana, (as set forth in Appendix A), or within the States of Florida,
> > Alabama, Mississippi or Texas (including any adjacent offshore areas), and
> > any other state or other jurisdiction (or any adjacent offshore areas)
> > (whether within or outside the United States), in which the Company or any
> > of its subsidiaries carries on a like line of business on the Date of
> > Termination; provided, however, that nothing contained herein shall prohibit
> > Executive from making passive investments in any publicly held company that
> > do not exceed in the aggregate 1% of the equity interest of such company;
> > 
> >                             (ii)     Executive shall not call upon any
> > customer of the Company or its subsidiaries or any potential customer of the
> > Company, for the purpose of soliciting, diverting or enticing away the
> > business of such person or entity, or otherwise disrupting any previously
> > established relationship existing between such person or entity and the
> > Company or its subsidiaries;
> > 
> >                             (iii)     Executive shall not solicit, induce,
> > influence or attempt to influence any supplier, lessor, licensor, or any
> > other person who has a business relationship with the Company or its
> > subsidiaries, or who on the Date of Termination is engaged in discussions or
> > negotiations to enter into a business relationship with the Company or its
> > subsidiaries, to discontinue or reduce the extent of such relationship with
> > the Company or its subsidiaries; and
> > 
> >                             (iv)     Executive shall not make contact with
> > any of the employees of the Company or its subsidiaries with whom he had
> > contact during the course of his employment with the Company for the purpose
> > of soliciting such employee for hire, whether as an employee or independent
> > contractor, or otherwise disrupting such employee's relationship with the
> > Company or its subsidiaries. 

Executive further agrees that during the term of this Agreement and for a period
of two years thereafter, Executive shall not hire any employee of the Company as
an employee or independent contractor, whether or not such engagement is
solicited by Executive. 

Notwithstanding the foregoing, the parties agree that this Section 7(c) shall
not be binding upon the Executive if Executive is discharged by the Company for
other than disability or Cause.

                            (d)     Protection of Information. 

> >                            (i)     The Company shall disclose to Executive,
> > or place Executive in a position to have access to or develop, trade secrets
> > or confidential information of the Company; and/or shall entrust Executive
> > with business opportunities of the Company; and/or shall place Executive in
> > a position to develop business good will on behalf of the Company.
> > 
> >                             (ii)     Executive agrees not to disclose or
> > utilize, for Executive's personal benefit or for the direct or indirect
> > benefit of any other person or entity, or for any other reason, whether for
> > consideration or otherwise, during the term of his employment hereunder or
> > at any time thereafter, any information, ideas, concepts, improvements,
> > discoveries or inventions, whether patentable or not, which are conceived,
> > made, developed, or acquired by Executive, individually or in conjunction
> > with others, during Executive's employment by the Company (whether during
> > business hours or otherwise and whether on the Company's premises or
> > otherwise) which relate to the business, products, or services of the
> > Company (including, without limitation, all such business ideas, prospects,
> > proposals or other opportunities which are developed by Executive during his
> > employment hereunder, or originated by any third party and brought to the
> > attention of Executive during his employment hereunder, together with
> > information relating thereto (including, without limitation, data,
> > memoranda, opinions or other written, electronic or charted means, or any
> > other trade secrets or other confidential or proprietary information of or
> > concerning the Company)) (collectively, "Business Information"). Moreover,
> > all documents, drawings, notes, files, data, records, correspondence,
> > manuals, models, specifications, computer programs, E-mail, voice mail,
> > electronic databases, maps, and all other writings or materials of any type
> > embodying any such Business Information are and shall be the sole and
> > exclusive property of the Company. Upon termination of Executive's
> > employment by the Company, for any reason, Executive promptly shall deliver
> > all Business Information, and all copies thereof, to the Company. As a
> > result of knowledge of confidential Business Information of third parties,
> > such as customers, suppliers, partners, joint ventures, and the like, of the
> > Company, Executive also agrees to preserve and protect the confidentiality
> > of such third party Business Information to the same extent, and on the same
> > basis, as the Company's Business Information.
> > 
> >                             (iii)     Executive agrees that, during his
> > employment, any inventions (whether or not patentable), concepts, ideas,
> > expressions, discoveries, or improvements, including, without limitation,
> > products, processes, methods, publications, works of authorship, software
> > programs, designs, trade secrets, technical specifications, algorithms,
> > technical data, know-how, internal reports and memoranda, marketing plans
> > and any other patent or proprietary rights conceived, devised, developed, or
> > reduced to practice, in whole or in part, by the Executive during the term
> > of his employment by the Company (the "Developments") are the sole and
> > exclusive property of the Company on a worldwide basis as works made for
> > hire or otherwise, and further that any revenue or other consideration
> > obtained from the sale, license or other transfer or conveyance of any such
> > Development, or a product or service incorporating such Development, is
> > solely for the benefit of and becomes the property of the Company. To the
> > extent a Development may not be considered work made by the Executive for
> > hire for the Company, the Executive agrees to assign, and automatically
> > assigns at the time of creation of the Development, without any requirement
> > of further consideration, any and all right, title and interest he may have
> > in such Development. Executive shall preserve each such Development as
> > confidential and proprietary information of the Company. Executive shall
> > promptly disclose each such Development and shall, upon demand, at the
> > Company's expense, execute and deliver to the Company such documents,
> > instruments, deeds, acts and things as the Company may request to evidence
> > or maintain the Company's ownership of the Development, in any and all
> > countries of the world, or to effect enforcement thereof, and to assign all
> > rights, if any, of the Executive in and to each of such Developments. In
> > addition, Executive agrees not to publish or seek to publish any information
> > whatsoever concerning any Development without the prior written consent of
> > the Company, which may be withheld in its sole and absolute discretion.
> > 
> >                             (iv)     Any inventions relating to the business
> > of the Company conceived or reduced to practice after the Executive leaves
> > the employ of the Company shall be conclusively deemed to have been
> > conceived and/or reduced to practice during the period of the employment if
> > conceived and/or reduced to practice within six months from termination of
> > employment, and shall be subject to the terms of this Section 7. 

                           (e)     Injunctive Relief. Executive acknowledges
that a breach by Executive of paragraph (b), (c) and (d) of this Section 7 would
cause immediate and irreparable harm to the Company for which an adequate
monetary remedy does not exist; hence, Executive agrees that, in the event of a
breach or threatened breach by Executive of the provisions of paragraph (b), (c)
or (d) of this Section 7 during or after the employment term, the Company shall
be entitled to injunctive relief restraining Executive from violation of any
such paragraph without the necessity of proof of actual damage or the posting of
any bond, except as required by non-waivable, applicable law. Nothing herein
shall be construed as prohibiting the Company from pursuing any other remedy at
law or in equity to which the Company may be entitled under applicable law in
the event of a breach or threatened breach of this Agreement by Executive
including, but not limited to, recovery of costs and expenses such as reasonable
attorney's fees incurred by reason of any such breach, actual damages sustained
by the Company as a result of any such breach, and cancellation of any unpaid
salary, bonus, commissions or reimbursements otherwise outstanding at the Date
of Termination.

                            (f)     Governing Law of this Section 7; Consent to
Jurisdiction. Any dispute regarding the reasonableness of the covenants and
agreements set forth in this Section 7, or the territorial scope or duration
thereof, or the remedies available to the Company upon any breach of such
covenants and agreements, shall be governed by and interpreted in accordance
with the laws of the state in which the prohibited competing activity or
disclosure occurs, and, with respect to each such dispute, the Company and
Executive each hereby irrevocably consent to the exclusive jurisdiction of the
state and federal courts sitting in the relevant state for resolution of such
dispute, and agree to be irrevocably bound by any judgment rendered thereby in
connection with such dispute, and further agree that service of process may be
made upon him in any legal proceeding relating to this Section 7 by any means
allowed under the laws of such state. Each party irrevocably waives any
objection he, she or it may have as to the venue of any such suit, action or
proceeding brought in such a court or that such a court is an inconvenient
forum.

                            (g)     Executive's Understanding of this Section.
Executive hereby represents to the Company that he has read and understands, and
agrees to be bound by, the terms of this Section. Executive acknowledges that
the geographic scope and duration of the covenants contained in paragraph (c)
are the result of arm's-length bargaining and are fair and reasonable in light
of (i) the importance of the functions performed by Executive and the length of
time it would take the Company to find and train a suitable replacement, (ii)
the nature and wide geographic scope of the operations of the Company, (iii)
Executive's level of control over and contact with the Company's business and
operations in all jurisdictions where same are conducted and (iv) the fact that
the Company's Business is conducted throughout the geographic area where
competition is restricted by this Agreement. It is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, the parties hereto waive
any provision of applicable law that would render any provision of this Section
7 invalid or unenforceable.

             8.            Successors. If during the time this Agreement is in
force, the Company is acquired by another corporation or other business entity
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
and the unvested options, if any, to acquire Company common stock held by the
Executive vest as a result of the acquisition, either Executive or the Company
shall be entitled within 180 days after the consummation of the acquisition to
terminate the Executive's employment with the Company by providing the other a
Notice of Termination. On the Termination Date, in addition to any other amounts
due Executive hereunder, the Executive shall receive a payment from the Company
in an amount equal to two times his then current annual base salary plus the
bonus paid or payable to the executive for the preceding fiscal year. If any
payment or benefit received or to be received by Executive in connection with
the termination of Executive's employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company) would be
subject (in whole or in part), to an excise tax imposed under Internal Revenue
Code, then, at Executive's option, Executive's benefits pursuant to Section 6(c)
and this Section 8(a) may be reduced to the extent necessary so such benefits
are not subject to the Excise Tax.

             9.            Notice. For the purpose of this Agreement, notices,
demands and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or (unless
otherwise specified) mailed by United States certified or registered mail,
return receipt requested, postage prepared, addressed as follows:

     If to Executive:
            1105 Peters Road
            Harvey, Louisiana 70058

     If to the Company:
            Superior Energy Services, Inc.
            1105 Peters Road
            Harvey, Louisiana 70058 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt. 

            10.            Miscellaneous. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Executive and such officer of the Company as may
be specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. 

            11.            Validity. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

             12.            Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument.

             13.            Rights and Remedies. In the event that Executive
institutes proceedings to enforce this Agreement; he shall be entitled to
recover all reasonable attorneys' fees and costs incurred, in addition to any
damages or other relief awarded.

             14.            Entire Agreement. This Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled.

             15.            Governing Law. This Agreement shall be construed and
enforced in accordance with and governed by the internal laws of the State of
Louisiana without regard to principles of conflict of laws, except as expressly
provided in Section 7(f) above with respect to the resolution of disputes
arising under, or the Company's enforcement of, Section 7 of this Agreement. 



            IN WITNESS WHEREOF, the parties have executed this Agreement on the
date and year first above written.

 

SUPERIOR ENERGY SERVICES, INC.  

By:        /S/ TERENCE E. HALL                
                       Terence E. Hall
                        President and
                 Chief Executive Officer

                 /S/ ROBERT TAYLOR                
                      Robert Taylor

 



 

APPENDIX A

Acadia

Madison

Allen

Morehouse

Ascension

Natchitoches

Assumption

Orleans

Avoyelles

Ouachita

Beauregard

Plaquemines

Bienville

Pointe Coupee

Bossier

Rapides

Caddo

Red River

Calcasieu

Richland

Caldwell

Sabine

Cameron

St. Bernard

Catahoula

St. Charles

Claiborne

St. Helena

Concordia

St. James

DeSoto

St. John the Baptist

East Baton Rouge

St. Landry

East Carroll

St. Martin

East Feliciana

St. Mary

Evangeline

St. Tammany

Franklin

Tangipahoa

Grant

Tensas

Iberia

Terrebonne

Iberville

Union

Jackson

Vermillion

Jefferson

Vernon

Jefferson Davis

Washington

Lafayette

Webster

Lafourche

West Baton Rouge

LaSalle

West Carroll

Lincoln

West Feliciana

Livingston

Winn

 

 

 

 